STRAUP, C. J.,
concurring.
For the reasons stated in my dissenting opinion (47 Utah 346, 149 Pac. 929), I still think the judgment of the court below ought to have been affirmed. Whether aptly expressed •or not, I think it was the intention by the concurring opinion to concur, not only in the reversal of the judgment, but also in the direction of a judgment for the appellants. -I so regarded it when I wrote the dissenting opinion.' At any rate, that intention now is clearly indicated, and thus the prevailing opinion as to both propositions ought to be regarded, as I do regard it, the judgment of the court.